UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8049


DAVID MAURICE MAMLIN,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00439-JBF-TEM)


Submitted:    June 2, 2009                      Decided:   June 11, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Maurice Mamlin, Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David    Maurice       Mamlin       seeks    to        appeal   the    district

court’s    order    denying    relief       on   his     28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial         showing          of     the    denial    of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies        this        standard       by        demonstrating          that

reasonable    jurists       would     find       that    any        assessment       of     the

constitutional      claims    by     the    district      court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Mamlin

has not made the requisite showing.                       Accordingly, we deny a

certificate    of    appealability          and      dismiss         the    appeal.          We

dispense     with    oral     argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2